Citation Nr: 0409928	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-37 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to a higher initial evaluation for cervical strain, 
spondylosis, initially evaluated as 30 percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to August 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May 1995 and later rating decisions of the Department of 
Veterans Affairs (VA), Regional Office in Roanoke, Virginia.  The 
claim is now under the jurisdiction of the Washington, D.C. VA 
Regional Office (RO).  

The case was remanded by the Board in November 1997.  At that 
time, the issues involved the restoration of a 40 percent rating 
for peptic ulcer disease; an increased rating for cercal strain, 
rated 10 percent disabling; an increased rating for maxillary 
sinusitis, with headaches, rated 10 percent disabling; an 
increased (compensable) rating for status post excision of a 
granular cell tumor of the left lateral tongue; an increased 
(compensable) rating for temporomandibular joint (TMJ) 
dysfunction; and an increased (compensable) evaluation for anal 
fissure.  While the case was in remand status, the evaluation of 
the veteran's peptic ulcer disease was restored to 40 percent 
disabling; sinusitis was increased to 30 percent disabling; 
cervical strain was increased to 30 percent disabling; anal 
fissure, with hemorrhoids, was increased to 20 percent disabling; 
TMJ dysfunction increased to 10 percent disabling; and the 
excision of a granular cell tumor of the left lateral tongue 
increased to 10 percent disabling.  

The veteran testified at a hearing in Washington, D.C., before a 
member of the Board in August 2003.  At that hearing, the veteran 
listed the issues that he wished included for consideration by the 
Board to be a rating in excess of 30 percent for a cervical spine 
disorder, a rating in excess of 10 percent for thoracolumbar 
strain, a rating in excess of 10 percent for prostatitis, as well 
as service connection for trigeminal neuralgia and fibromyalgia.  
Of these issues, only the issue involving the veteran's cervical 
spine disorder has been developed for appellate consideration.  In 
view of the veteran's testimony and his June 2000 statement to 
this effect, the Board finds that the ratings of peptic ulcer 
disease, sinusitis, TMJ syndrome, anal fissure, and residuals of 
the excision of a granular cell tumor are no longer on appeal.  
The only remaining issue relates to the evaluation of the 
veteran's cervical spine disorder.  

In addition, the veteran, at his hearing on appeal, raised issues 
of an increased rating for thoracolumbar strain, prostatitis, and 
service connection for trigeminal neuralgia and fibromyalgia.  
These claims are not inextricably intertwined with the current 
appeal, and they are referred to the RO for  appropriate action.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).


REMAND

There has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans Claims 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This change in 
the law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment and 
not yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has never been sent a VCAA letter.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the VCAA, it 
would be potentially prejudicial to the appellant if the Board 
were to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Therefore, for 
these reasons, a remand is required.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) and 38 C.F.R. § 3.159(b) (2003) 
has been accomplished.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



